DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/03/21, 05/04/21, and 10/14/21 are being considered by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. (US 10,186,922 B2).
Regarding claim 1, Schuler teaches an electric machine comprising: 
a plurality of permanent magnets (37, fig 3) arranged radially around a rotation axis (35) of the electric machine (31) and spaced apart from the rotation axis (35) of the electric machine (fig 3), wherein at least one of the plurality of magnets (37) has a shape (rectangular shape, fig 3) in a plane of rotation intersected by the rotation axis; and 
a plurality of conductors (49, fig 4) arranged relative to the plurality of magnets (37) and spaced apart from each other circumferentially around the rotation axis (35) of the electric machine (31), at least one of the plurality of conductors (49) including a trace having a polygon shape (trapezoidal shape, fig 4) different than the shape of the at least one of the plurality of magnets (37).
Regarding claim 2, Schuler teaches the polygon shape comprises a first side (49a, see examiner annotated fig 4 below) at a first radial distance from the rotation axis (35) of the electric machine (31), a second side (49b) at a second radial distance from the rotation axis of the electric machine, and at least one radial side (49c) extending between the first side and the second side.
Regarding claim 3, Schuler teaches the first side (49a) comprises a first length different than a second length of the second side (49b) such that the at least one radial side is at an angle (A) with a radius of the electric machine extending from the rotation axis.


    PNG
    media_image1.png
    569
    656
    media_image1.png
    Greyscale

Regarding claim 4, Schuler teaches a rotating assembly (33) including the plurality of permanent magnets (37); and a stationary assembly (45) including the plurality of conductors (49).
Regarding claim 6, Schuler teaches a quantity for the plurality of conductors (49) is different than a quantity for the permanent magnets (37, fig 3 and 4).
Regarding claim 8, Schuler teaches the at least one of the plurality of conductors (49) spiral inwardly to a first via in a first layer of a circuit board (47, fig 4).

Regarding claim 9, Schuler teaches the at least one of the plurality of conductors (49) spiral outwardly to a second via in a second layer of the circuit board (47, fig 5).
Regarding claim 10, Schuler teaches the at least one of the plurality of conductors (49) spiral inwardly to the first via in a clockwise direction and outwardly to the second via in the clockwise direction (fig 5).
Regarding claim 11, Schuler teaches the at least one of the plurality of conductors (49) spiral inwardly to a third via in a third layer of the circuit board (fig 7).
Regarding claim 12, Schuler teaches the electric machine is an alternator (col 18 ln 60-62).
Regarding claim 13, Schuler teaches the electric machine is a motor (col 18 ln 66-67).
Regarding claim 14, Schuler teaches a multiple layer printed circuit board (fig 6a) for an electric machine, the printed circuit board comprising: 
a plurality of conductors (49) arranged relative to a plurality of magnets (37) and spaced apart from each other circumferentially around a rotation axis (35) of the electric machine (31), at least one of the plurality of conductors (49) including a trace having a polygon shape (trapezoidal shape) different than the shape of at least one of the plurality of magnets (rectangular shape).
Regarding claim 15, Schuler teaches the polygon shape comprises a first side (49a, see examiner annotated fig 4 above) at a first radial distance from the rotation axis (35) of the electric machine (31), a second side (49b) at a second radial distance from the rotation axis of the electric machine, and at least one radial side (49c) extending between the first side and the second side.

Regarding claim 16, Schuler teaches a method comprising: 
printing a first trace (159.1, fig 17) on a first layer (147.1) of a printed circuit board (145), the first trace (159.1) assigned to a first phase (A) of a multi-phase signal of an electric machine and extending from a first outer point (159.1) of a polygon shape to a first inner point (155.2) of the polygon shape; and 
printing a second trace (157.2) on a second layer (147.2) of a printed circuit board (145), the second trace (157.2) assigned to a second phase (B) of the multi-phase signal of the electric machine and extending from a second inner point (155.2) of the polygon shape to a second outer point (159.3) of the polygon shape.
Regarding claim 17, Schuler teaches identifying a target parameter for the electric machine (col 16 ln 16-25).
Regarding claim 18, Schuler teaches the target parameter is an output voltage (col 16 ln 22-23), a speed, a power rating or a current.
Regarding claim 19, Schuler teaches selecting a property for the first trace or the second trace in response to the target parameter (col 16 ln 16-25).
Regarding claim 20, Schuler teaches the property for the first trace or the second trace includes a thickness of the first trace or the second trace, the polygon shape for the first trace or the second trace, or a spacing for the first trace or the second trace (col 7 ln 23-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of Shi et al. (CN102080576 A).
Regarding claim 5, Schuler teaches the claimed invention as set forth in claim 1, except for the added limitation of the electrical machine with a rotating assembly including the plurality of conductors, and a stationary assembly including the plurality of permanent magnets.
Shi teaches an electric machine (fig 2) with a rotating assembly (7) including the plurality of conductors (8), and a stationary assembly (10) including the plurality of permanent magnets (9) to make the structure of the whole device compact and simple (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schuler’s electric machine with a rotating assembly including the plurality of conductors, and a stationary assembly including the plurality of permanent magnets as taught by Shi.  Doing so would make the structure of the whole device compact and simple (para [0014]).
Regarding claim 7, Schuler teaches the claimed invention as set forth in claim 6, except for the added limitation of the quantity for the plurality of conductors is greater than the quantity for the permanent magnets.
Shi teaches an electric machine (fig 2) wherein the quantity for the plurality of conductors is greater than the quantity for the permanent magnets (fig 8-9) to create more electromagnetic field.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schuler’s electric machine with the quantity for the plurality of conductors is greater than the quantity for the permanent magnets as taught by Shi.  Doing so would create more electromagnetic field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rimai et al. (US 9407117 B2) teaches a shaped electrical conductor (610, 630) includes a first sheet of metal (319) with a first and second thermoplastic adhesive pattern (311, 312). The second pattern is justified with the first pattern. The first sheet is etched to remove metal not covered by the thermoplastic adhesive patterns so that no metal bridges remain between disconnected coated portions. A second sheet of metal (339) has a third and fourth thermoplastic adhesive pattern (333, 334) on a second surface and the fourth pattern is justified with the third pattern. The second sheet is etched to remove metal not covered by the thermoplastic adhesive patterns so that no metal bridges remain between disconnected coated portions. First and second contact regions (315, 335) in the second and third adhesive patterns are in electrical contact.
Frownfelter (US 7573173 B1) teaches an electric motor generally comprises a fixed magnet assembly having a plurality of fixed magnets arranged circularly around a shaft, a coil assembly including a plurality of coil layers, and a controller configured to provide each of a plurality of drive signals to one of the coil layers. Each of the drive signals generally has a different phase (e.g., each drive signal may pulse and/or oscillate with different phase offsets). The fixed magnets generally have north-south axes parallel to the shaft (e.g., the magnetic field is axial to the shaft). Each of the coil layers generally comprises a plurality of electromagnetic coils arranged circularly around the shaft in plane that is substantially perpendicular to the shaft. Each of the electromagnetic coils comprises a conductive spiral wound in the plane of the coil layer. Each coil layer is mechanically coupled to another of the coil layers in the coil assembly. Electric motors according to the present invention are advantageously efficient and lightweight and provide for coil assemblies that can be stacked for additional torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834